DETAILED ACTION
This Office Action is in response to the communication filed on 11/19/2021. 
The objections to the drawings have been withdrawn because the newly submitted replacement sheets of the drawings have been accepted. 
The objections to claims 1-2, 4-6, and 12 have been withdrawn in view of amendments of the claims. 
The rejections of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of amendments of the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Jumi Kassim (Reg. No. 73,571) on 12/17/2021.

1.	(Currently Amended) A method of processing a data packet received by a packet sniffer, the data packet containing an associated identifier, the method comprising:
modifying the data packet to anonymize the identifier by overwriting the identifier with a coded form of the identifier; 
transmitting the data packet to a recipient;
determining [[if]]whether the identifier corresponds to a particular network; 
in response to determining that the identifier corresponds to the particular network,transmitting to the recipient a data file including decoding information to enable the coded form of the identifier to be decoded, after the data packet is received by the recipient; and
in response to determining that the identifier does not correspond to the particular network, withholding the identifier from the recipient.
2.	(Canceled)
7.	(Canceled)
8.	(Currently Amended) The method as claimed in claim [[7]]1, wherein the decoding information comprises a reference code.
1, wherein the decoding information is recorded in a table.
10.	(Currently Amended) The method as claimed in claim [[7]]1, wherein the decoding information is sent to the recipient separately from the data packet.
14.	(Currently Amended) A network device adapted to process a data packet, the network device comprising:
a transmitter adapted to modify the data packet to anonymize an identifier in the data packet by overwriting the identifier with a coded form of the identifier and transmit the data packet to a recipient; and
a determiner adapted to determine whether the identifier
wherein in response to the determiner determining that the identifier corresponds to the particular network, the network device is adapted to transmit to the recipient a data file including decoding information to enable the coded form of the identifier to be decoded after the data packet is received by the recipient; and 
further wherein in response to the determiner determining that the identifier does not correspond to the particular network, the network device is 
Allowable Subject Matter
Claims 1, 3-6, and 8-14 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "modifying the data packet to anonymize the identifier by overwriting the identifier with a coded form of the identifier; transmitting the data packet to a recipient…in response to determining that the identifier corresponds to the particular network, transmitting to the recipient a data file including decoding information to enable the coded form of the identifier to be decoded, after the data packet is received by the recipient; and in response to determining that the identifier does not correspond to the particular network, withholding the identifier from the recipient" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 14: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 14: "a transmitter adapted to modify the data 
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/AMIE C. LIN/Primary Examiner, Art Unit 2436